Judgment unanimously modified in accordance with Memorandum and, as modified, affirmed, without costs. Memorandum: The Family Court acted within its jurisdiction under section 461 of the Family Court Act in requiring the defendant to pay $15 per week for the support of each of the four children of the parties. This was recognized by the Supreme Court and similar provision for such support should have been made by it. (Appeal from part of judgment of Onondaga Special Term in divorce action.) Present — Marsh, J. P., Witmer, Moule, Cardamone and Simons, JJ.